DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/18/2022 has been entered. Claims 1, 12 and 23 are independent claims. Claims 1-17 and 22-27 have been examined and rejected in the current patent application.  

Claim Objections
Claims 16, 23 are objected to because of the following informalities: 
Dependent claim 16 recites “the swipe user gesture” where “the user swipe gesture” was apparently intended. 
Independent claim 23 recites “the user touch inputs” where “the one or more user touch inputs” was apparently intended. 
Although, appropriate correction is required, no new matter should be introduced.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 22-27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.    
Independent claims 1, 12 and 23 recites “the swipe gesture”. There is insufficient antecedent basis for this limitation in parent claims 1, 12 and 23. For the solely purpose of prior art analysis, Examiner assumes that the claim limitation recites “the user swipe gesture”. 
Claims 2-11, 13-17, 22 and 24-27 are dependent claims of claims 1, 12 and 23, which do not cure the deficiencies. Therefore, claims 1-17 and 22-27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-10, 12-13, 15, 17, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US 2009/0150784 A1, hereinafter Denney) in view of Tseng (US 2012/0144343 A1, hereinafter Tseng).  

Regarding independent claim(s) 1, Denney discloses a computer-implemented method comprising: receiving, at a client device, a plurality of search result items that each correspond to a media content item (reads on Para 0037 and Fig. 2-4, one or more video content items relevant to the user's information request are received, as indicated at block 312); presenting a user interface comprising a search result area to present two or more of the plurality of search result items, and a focus area to present a preview of a media content item corresponding to one of the plurality of search result items (reads on Para 0043 and Fig. 5, the user interface 500 includes a video item representation display area 510 for displaying video item representations, such as video item representation 512 which shows a video representation of a video content item associated with the search query. The search results list (as was shown in FIG. 4) remains in the video item representation display area 510. In FIG. 5, the selected video content item is played in the video content item display area 514. In 514, the video content item, such as video content item 516, then plays the entire video content item). 
Although, Denney discloses presenting video search results that includes representations of video search results are presented to the user and each representation may include a video preview of the video item and the preview may be dynamically executed in response to a user action and user actions may include, without limitation, a hover over at least a portion of a video content item or representation of a video content item, a scrolling action with respect to a particular presented video content item, or a selection of a selectable portion of a video content item, (see Abstract & Para 0038 and Fig. 4-5). 
However, Denney does not appear to specifically disclose wherein presenting a user interface comprising a scrollable search result area to present two or more of the plurality of search result items and a focus area to present a preview of a media content item corresponding to one of the plurality of search result items, wherein the scrollable search result area and the focus area are concurrently presented on a screen of the client device; receiving, while concurrently presenting the scrollable search result area and the focus area on the screen of the client device, one or more user touch inputs in the scrollable search result area, wherein the one or more user touch inputs comprise a user swipe gesture to scroll to a second search result item of the plurality of search result items, the swipe gesture received in the scrollable search result area presented concurrently with the focus area including the preview of the media content item; upon receiving the one or more user touch inputs to scroll to the second search result item, determining whether the one or more user touch inputs indicate a user selection of the second search result item of the plurality of search result items; and in response to determining that the one or more user touch inputs indicate the user selection of the second search result, presenting a preview of a second media content item corresponding to the second search result item in the focus area while concurrently presenting the scrollable search result area including the second search result on the screen of the client device. 
In the same field of endeavor, Tseng discloses wherein presenting a user interface comprising a scrollable search result area to present two or more of the plurality of search result items, and a focus area to present a preview of a media content item corresponding to one of the plurality of search result items, wherein the scrollable search result area and the focus area are concurrently presented on a screen of the client device (reads on Para 0031 & 0033-0034 and Fig. 2 & 3-3A, the media content displaying process may extract media objects from the news feed document (204). the media content displaying process displays the media objects extracted from the news feed in a separate media wheel frame (205). the media wheel frame may be scrollable. For example, a user can scroll through photos in the media wheel frame by a swiping motion by a finger or a curser, or by selecting an icon (e.g., a left arrow and/or a right arrow) indicating one or more photos are available. FIG. 3A, a user selects a photo (401) in a media wheel frame, and the media objects displaying process displays the photo and a comment associated with the photo (402)); receiving, while concurrently presenting the scrollable search result area and the focus area on the screen of the client device, one or more user touch inputs in the scrollable search result area, wherein the one or more user touch inputs comprise a user swipe gesture to scroll to a second search result item of the plurality of search result items, the swipe gesture received in the scrollable search result area presented concurrently with the focus area including the preview of the media content item (reads on Para 0033-0034 and Fig. 3-3A, the media wheel frame may be scrollable. For example, a user can scroll through photos in the media wheel frame by a swiping motion by a finger or a curser, or by selecting an icon (e.g., a left arrow and/or a right arrow) indicating one or more photos are available); upon receiving the one or more user touch inputs to scroll to the second search result item, determining whether the one or more user touch inputs indicate a user selection of the second search result item of the plurality of search result items (reads on Para 0034 and Fig. 3, each of the one or more media objects in the media wheel frame may be selectable. For example, a user can select a photo in the media wheel frame by finger tapping or mouse clicking, cause the media content displaying process to display the photo in larger size, or display the photo and the comments associated with the photo. For example, a user can select a still frame of a video clip in the media wheel frame, causing the media content displaying process to play the video clip); and in response to determining that the one or more user touch inputs indicate the user selection of the second search result, presenting a preview of a second media content item corresponding to the second search result item in the focus area while concurrently presenting the scrollable search result area including the second search result on the screen of the client device (reads on Para 0034 and Fig. 3, each of the one or more media objects in the media wheel frame may be selectable. For example, a user can select a photo in the media wheel frame by finger tapping or mouse clicking, cause the media content displaying process to display the photo in larger size, or display the photo and the comments associated with the photo. For example, a user can select a still frame of a video clip in the media wheel frame, causing the media content displaying process to play the video clip).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the video item preview mechanism of Denney in order to have incorporated the scrollable media wheel frame mechanism, as disclosed by Tseng, into the video item preview mechanism of Denney since both of these mechanisms are directed to media objects retrieval mechanisms and by incorporating the teachings of Tseng into Denney would produce a mechanism for extracting and displaying media content of a news feed or other structured document in a scrollable media wheel frame, as disclosed by Tseng, (see Abstract and Fig. 2 & 3-3A). 

Regarding dependent claim(s) 2, the combination of Denney and Tseng discloses the method as in claim 1. Tseng further discloses receiving the user swipe gesture in the scrollable search result area (reads on Para 0033-0034 and Fig. 3, the media wheel frame may be scrollable. For example, a user can scroll through photos in the media wheel frame by a swiping motion by a finger or a curser, or by selecting an icon (e.g., a left arrow and/or a right arrow) indicating one or more photos are available).

Regarding dependent claim(s) 4, the combination of Denney and Tseng discloses the method as in claim 1. Tseng further discloses wherein the one or more user touch inputs comprise a tap on the second search result item (reads on Para 0034 and Fig. 3, each of the one or more media objects in the media wheel frame may be selectable. For example, a user can select a photo in the media wheel frame by finger tapping or mouse clicking, cause the media content displaying process to display the photo in larger size, or display the photo and the comments associated with the photo. For example, a user can select a still frame of a video clip in the media wheel frame, causing the media content displaying process to play the video clip). 

Regarding dependent claim(s) 6, the combination of Denney and Tseng discloses the method as in claim 1. Denney further discloses wherein presenting the preview of the second media content item corresponding to the second search result item comprises: sending a request for the second media content item corresponding to the second search result item (reads on Para 0038 and Fig. 2-3, as indicated at block 316, it is determined whether any user actions upon which presentation of video previews is conditioned have been detected, for instance, utilizing user action determining component 226 of FIG. 2. If, however, one or more user actions upon which presentation of video previews is conditioned have been detected, a video preview is created and executed (for instance, utilizing video preview generating component 222 of FIG. 2), as indicated at block 320); receiving the second media content item corresponding to the second search result item (reads on Para 0038 and Fig. 2-3, as indicated at block 316, it is determined whether any user actions upon which presentation of video previews is conditioned have been detected, for instance, utilizing user action determining component 226 of FIG. 2. If, however, one or more user actions upon which presentation of video previews is conditioned have been detected, a video preview is created and executed (for instance, utilizing video preview generating component 222 of FIG. 2), as indicated at block 320); and presenting the second media content item corresponding to the second search result item in the focus area (reads on Para 0038 and Fig. 2-3, the representations of the video content items are presented at block 322). 

Regarding dependent claim(s) 7, the combination of Denney and Tseng discloses the method as in claim 1. Denney further discloses wherein the second media content item is a video trailer describing a video represented by the second media content item, a video clip comprising a subsection of the video, or the video (reads on Para 0041 and Fig. 4-5, The video item representation 412 includes a video item representation associated with the search result video item that was returned in response to the search query, "Kelly Clarkson"). 

Regarding dependent claim(s) 9, the combination of Denney and Tseng discloses the method as in claim 1. Tseng further discloses wherein prior to presenting the second media content item corresponding to the second search result item, presenting a thumbnail associated with the second media content item corresponding to the second search result item in the focus area (reads on Para 0034 and Fig. 3-3A, a user can select a still frame of a video clip in the media wheel frame, causing the media content displaying process to play the video clip). 

Regarding dependent claim(s) 10, the combination of Denney and Tseng discloses the method as in claim 1. Denney further discloses wherein each search result item of the plurality of search result items comprises metadata describing a corresponding media content item (reads on Para 0041 and Fig. 4-5, the user interface 400 shown in FIG. 4 includes a video item representation display area 410. The user interface 500 includes a video item representation display area 510 for displaying video item representations, such as video item representation 512 which shows a video representation of a video content item associated with the search query).

Regarding claims 12-13, 15, 17, 23-24 and 26, claims 12-13, 15, 17, 23-24 and 26 are non-transitory machine-readable storage medium claims and system claims respectively that correspond to the method of claims 1-2, 4 and 6. Therefore, claims 12-13, 15, 17, 23-24 and 26 are rejected for at least the same reasons as method of claims 1-2, 4 and 6. 

Claims 3, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US 2009/0150784 A1, hereinafter Denney) in view of Tseng (US 2012/0144343 A1, hereinafter Tseng) and further in view of Morton et al. (US 2013/0057489 A1, hereinafter Morton). 

Regarding dependent claim(s) 3, the combination of Denney and Tseng discloses the method as in claim 1. However, the combination of Denney and Tseng does not appear to specifically disclose wherein determining whether the one or more user touch inputs indicate the user selection of the second search result item of the plurality of search result items is based on previously received user gestures associated with a user. 
In the same field of endeavor, Morton discloses wherein determining whether the one or more user touch inputs indicate the user selection of the second search result item of the plurality of search result items is based on previously received user gestures associated with a user (reads on Para 0034 & 0054-0056 and Fig. 5, in response to detecting the contact with the case, an operation to be performed is identified based on previously received input and/or performed operations in response to such input, as indicated by step C (120). A sequence of previous operations performed in response to user input is analyzed to identify an operation intended by the user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Denney and Tseng in order to have incorporated the user input interpretation mechanism, as disclosed by Morton, into the scrollable video item preview mechanism of Denney and Tseng since these mechanisms are directed to touch-based selectable object management mechanisms and by incorporating the teachings of Morton into Denney and Tseng would produce a mechanism for interpreting physical contact with a computing device, as disclosed by Morton, (see Abstract). 

Regarding claims 14 and 25, claims 14 and 25 are non-transitory machine-readable storage medium claims and system claims respectively that correspond to the method of claim 3. Therefore, claims 14 and 25 are rejected for at least the same reasons as method of claim 3. 

Claims 5, 11, 16, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US 2009/0150784 A1, hereinafter Denney) in view of Tseng (US 2012/0144343 A1, hereinafter Tseng) and further in view of Hoffert et al. (US 2015/0113407 A1, hereinafter Hoffert).  

Regarding dependent claim(s) 5, the combination of Denney and Tseng discloses the method as in claims 1-2. However, the combination of Denney and Tseng does not appear to specifically disclose wherein the user swipe gesture received in the scrollable search result area causes the subset of the plurality of search result items to shift vertically upwards and causes the second search result item to be located within the focus area. 
In the same field of endeavor, Hoffert discloses wherein the user swipe gesture received in the scrollable search result area causes the subset of the plurality of search result items to shift vertically upwards and causes the second search result item to be located within the focus area (reads on Para 0074 and Fig. 5C-5D & 5J-5L, in response to detecting downward movement 520 of contact 514 as shown in FIG. 5E, the device moves Media Item A from a central region of touchscreen 400 and displays Media Item C (an media item from an adjacent sequence of media items that does not includes Media Item A) in the central region of touchscreen 400, as shown in FIGS. 5J-5M).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Denney and Tseng in order to have incorporated the media item switching mechanism, as disclosed by Hoffert, into the scrollable video item preview mechanism of Denney and Tseng since these mechanisms are directed to gesture-based media item navigation mechanisms and by incorporating the teachings of Hoffert into Denney and Tseng would produce a mechanism for detecting a media-change input corresponds to movement in a first direction and ceases to play the initially-displayed media item in the respective region and plays a first media item that is adjacent to the initially-displayed media item in the first sequence, as disclosed by Hoffert, (see Abstract). 

Regarding dependent claim(s) 11, the combination of Denney and Tseng discloses the method as in claims 1 and 10. However, the combination of Denney and Tseng does not appear to specifically disclose wherein presenting the preview of the second media content item corresponding to the second search result item comprises: overlaying the preview of the second media content item in the focus area with the metadata describing the second media content item. 
In the same field of endeavor, Hoffert discloses wherein presenting the preview of the second media content item corresponding to the second search result item comprises: overlaying the preview of the second media content item in the focus area with the metadata describing the second media content item (reads on Para 0081 and Fig. 5C-5L, the sequences of media items are sometimes represented by tiles that include information about corresponding media items represented by the tiles. The information optionally includes one or more of: text information, title).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Denney and Tseng in order to have incorporated the media item switching mechanism, as disclosed by Hoffert, into the scrollable video item preview mechanism of Denney and Tseng since these mechanisms are directed to gesture-based media item navigation mechanisms and by incorporating the teachings of Hoffert into Denney and Tseng would produce a mechanism for detecting a media-change input corresponds to movement in a first direction and ceases to play the initially-displayed media item in the respective region and plays a first media item that is adjacent to the initially-displayed media item in the first sequence, as disclosed by Hoffert, (see Abstract). 

Regarding claims 16, 22 and 27, claims 16, 22 and 27 are non-transitory machine-readable storage medium claims and system claims respectively that correspond to the method of claims 5 and 11. Therefore, claims 16, 22 and 27 are rejected for at least the same reasons as method of claims 5 and 11. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US 2009/0150784 A1, hereinafter Denney) in view of Tseng (US 2012/0144343 A1, hereinafter Tseng) and further in view of Jorges et al. (US 2016/0104078 A1, hereinafter Jorges).  

Regarding dependent claim(s) 8, the combination of Denney and Tseng discloses the method as in claims 1. However, the combination of Denney and Tseng does not appear to specifically disclose wherein a type of second media content item being presented is based upon previously presented media content items and/or user interactions with the previously presented media content items. 
In the same field of endeavor, Jorges discloses wherein a type of second media content item being presented is based upon previously presented media content items and/or user interactions with the previously presented media content items (reads on Para 0014 and Fig. 3, the event list is determined based on a media consumption history associated with a user. As used herein, the media consumption history may include, but is not limited to, a user's previous video viewing history, the user's previous audio listening history, and/or information relating to the user's interactions with the previously played video and/or audio files).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scrollable video item preview mechanism of Denney and Tseng in order to have incorporated the user-based media playlist generation mechanism, as disclosed by Jorges into the scrollable video item preview mechanism of Denney and Tseng since these mechanisms are directed to media content presentation mechanisms and by incorporating the teachings of Jorges into Denney and Tseng would produce a mechanism for determining a media playlist including one or more media files (e.g., videos) associated with the identified events based on the user profile, which may include, for example, a media consumption history, as disclosed by Jorges, (see Abstract). 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-5, 12-16 and 23-27.  

Regarding independent claim 1, the Applicant(s) alleges that the combination of Denney et al. (US 2009/0150784 A1, hereinafter Denney) in view of Begeja et al. (US 2004/0025180 A1, hereinafter Begeja) and further in view of Farago et al. (US 2007/0198476 A1, hereinafter Farago) does not discloses or suggests “…receiving, while concurrently presenting the scrollable search result area and the focus area on the screen of the client device, one or more user touch inputs in the scrollable search result area, wherein the one or more user touch inputs comprise a user swipe gesture to scroll to a second search result item of the plurality of search result items, the swipe gesture received in the scrollable search result area presented concurrently with the focus area including the preview of the media content item; upon receiving the one or more user touch inputs to scroll to the second search result item, determining whether the one or more user touch inputs indicate a user selection of the second search result item of the plurality of search result items; and in response to determining that the one or more user touch inputs indicate the user selection of the second search result, presenting a preview of a second media content item corresponding to the second search result item in the focus area while concurrently presenting the scrollable search result area including the second search result on the screen of the client device…”, as has been amended to the claim. 
Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as being unpatentable over Denney et al. (US 2009/0150784 A1, hereinafter Denney) in view of Tseng (US 2012/0144343 A1, hereinafter Tseng). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 
Similar arguments have been presented for independent claims 12 and 23 and thus, Applicant’s arguments are not persuasive for the same reasons. 
Applicant(s) states that dependent claims 2-11, 13-17, 22 and 24-27 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 12 and 23. However, as discussed above, Denney in view of Tseng are considered to teach independent claims 1, 12 and 23. Consequently, dependent claims 2-11, 13-17, 22 and 24-27 are rejected. 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 10,891,044 B1 (Corsin et al.) discloses providing, on a touchscreen display of an electronic device, a stream of content items and the scrolling of the stream of content items can be paused at the pause location to use the selected display anchor to display the content item in a top viewable portion of the display, (see Abstract and Fig. 1A & 3A-3C). 

US 2016/0349936 A1 (Cho et al.) discloses a card-type UI may be used to display items on a first area 810, and the remaining items may be displayed on one or
more of second area 820a or 820b to have a shape in which a part is overlapped with each other or to have a standing (e.g., vertical or diagonal) shape. In a screen 802, the first area 810 may display the twentieth item and may be changed to the nineteenth item (i.e., the screen 801) or the 21st item (i.e., a screen 803) by a horizontal swipe operation of a user, (see Para 0179-0190 and Fig. 8). 

US 2017/0357398 A1 (Alonso-Ruiz) discloses displays a representation of a portion of a set of items that includes a plurality of items, receives one or more inputs including a
contact and a movement of the contact detected on a touch-sensitive surface and moving the focus from the respective index object to a different index object in accordance with the movement of the contact, (see Abstract). 

The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648